Citation Nr: 0842531	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-29 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for emphysema, claimed 
as a respiratory condition.

3.  Entitlement to service connection for a right arm 
condition.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).

The veteran requested and was scheduled for a Travel Board 
hearing before a Veterans Law Judge (VLJ) to be held at the 
RO on June 24, 2008.  In a letter received June 23, 2008, the 
veteran requested that his Travel Board hearing rescheduled 
due to a surgical procedure.  In an additional statement from 
the veteran's representative received June 23, 2008, it was 
further indicated that the veteran would like to be 
rescheduled for a videoconference or Travel Board hearing.

The applicable regulations provide that a request for a 
change in hearing date can be submitted at any time up to two 
weeks prior to the scheduled hearing if good cause is shown.  
See 38 C.F.R. § 20.704 (2008).  While the veteran's request 
was untimely, he clearly explained that he had a surgical 
procedure for his hands and needed to reschedule.  As good 
cause has been shown, the undersigned VLJ will grant the 
veteran's June 23, 2008 request under 38 C.F.R. § 20.704(c) 
for a change in hearing date.  Consequently, remand is 
required for the RO to reschedule the hearing requested for 
these matters.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing or a video 
teleconference hearing at the earliest 
available opportunity.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

